Case 20-91209-AKM-13          Doc 2     Filed 11/10/20                 EOD 11/10/20 15:26:12               Pg 1 of 7


                            UNITED STATES BANKRUPTCY COURT
                                     Southern District of Indiana

                                                          )
                                                          )
In re: DEEANN CROWDER                                     )                     Case No.
                               Debtor(s)                  )                                   (xx-xxxxx)



                                        CHAPTER 13 PLAN
                                           [Z] Original
                                Amended Plan #                (e.g. I", 2nd )

                                        ** MUST BE DESIGNATED **


1. NOTICE TO INTERESTED PARTIES:

  The Debtor must check one box on each line to state whether or not the plan includes each of the
  following items. If an item is checked as "Not Include", if neither box is checked, or if both boxes
  are checked, the provision will be ineffective if set out later in the plan.

  1.1 A limit on the amount of a secured claim, pursuant to
  paragraph 8.(b), which may result in a partial payment or no                       D Included     [Z] Not Included
  payment at all to the secured creditor.

  1.2 Avoidance of a judicial lien or nonpossessory, non-purchase
  money security interest. Any lien avoidance shall occur by separate                D Included     [Z] Not Included
  motion or proceeding, pursuant to paragraph 12.

  1.3 Nonstandard provisions, set out in paragraph 15.                               [Z] Included   D Not Included
2. GENERAL PROVISIONS:

  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with
  your attorney. If you oppose any provision of this plan, you must file a timely written objection.
  This plan may be confirmed without further notice or hearing unless a written objection is filed
  before the deadline stated on the separate Notice you received from the Court.

  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan.
  Absent a Court order determining the amount of the secured claim, the filed proof of claim shall
  control as to the determination of pre-petition arrearages; secured and priority tax liabilities; other
  priority claims; and the amount required to satisfy an offer of payment in full. All claims that are
  secured by a security interest in real estate shall comply with the requirements of Federal Rule of
  Bankruptcy Procedure ("FRBP") 3001(c)(2)(C).

  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all
  creditors with claims secured by a security interest in real estate shall comply with the requirements
  of FRBP 3002.1 (b) and (c) without regard to whether the real estate is the Debtor's principal
  residence. If there is a change in the mortgage servicer while the bankruptcy is pending, the
  mortgage holder shall file with the Court and serve upon the Debtor, Debtor's counsel and the
  Chapter 13 Trustee ("Trustee") a Notice setting forth the change and providing the name of the new
  servicer, the payment address, a contact phone number and a contact e-mail address.
Case 20-91209-AKM-13           Doc 2     Filed 11/10/20      EOD 11/10/20 15:26:12           Pg 2 of 7



    (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage
    creditors in Section 8(c) (whose rights are not being modified) or in Section 11 (whose
    executory contracts/unexpired leases are being assumed) may continue to mail customary
    notices or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8, the
   Trustee may increase the amount of any "Equal Monthly Amount" offered to appropriately
   amortize the claim. The Trustee shall be permitted to accelerate payments to any class of
   creditor for efficient administration of the case.

   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry ofan
   order lifting the stay, no distributions shall be made on any secured claim relating to the subject
   collateral until such time as a timely amended deficiency claim is filed by such creditor and
   deemed allowed, or the automatic stay is re-imposed by further order of the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the Trustee all
   or such portion of future earnings or other future income or specified property of the Debtor as
   is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay _ _ _ monthly
   to the Trustee, starting not later than 30 days after the order for relief, for months,
   for a total amount of - - - -
   Additional payments to Trustee and/or future changes to the periodic amount proposed are:

   Debtor shall pay $1,571.43 monthly to the Trustee, starting not later than 30 days after the order for
   relief, for 24 months, then increase the payment to $2,031.84 monthly for the next 36 months, for a
   total amount of $110,860.56.

   (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C.
   § l 306(a)(l) or if the Trustee discovers undisclosed property of the estate, then the Trustee may
   obtain such property or its proceeds to increase the total amount to be paid under the plan.
   However, if the Trustee elects to take less than 100% of the property to which the estate may be
   entitled OR less than the amount necessary to pay all allowed claims in full, then a motion to
   compromise and settle will be filed, and appropriate notice given.

   (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments
   owed to secured lenders require additional funds from the Debtor's income, the Debtor and the
   Trustee may agree that the Debtor(s) will increase the periodic payment amount or that the time
   period for making payments will be extended, not to exceed 60 months. Creditors will not receive
   notice of any such agreement unless the total amount that the Debtor(s) will pay to the Trustee
   decreases. Any party may request in writing, addressed to the Trustee at the address shown on the
   notice of the meeting of creditors, that the Trustee give that party notice of any such agreement.
   Agreements under this section cannot extend the term of the plan more than 6 additional months.

   (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion
   pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made by the
   moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the Court.


                                                   2
.
    Case 20-91209-AKM-13              Doc 2      Filed 11/10/20          EOD 11/10/20 15:26:12                Pg 3 of 7

    5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
                                                       1
       ATTORNEY FEES):
       0 NONE
       All allowed administrative claims will be paid in full by the Trustee unless the creditor
       agrees otherwise.
                                                                     Scheduled
               Creditor                    Type of Claim
                                                                      Amount

       Gary Allen                attorney fee                         $3,800.00


    6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
      (a) Ongoing Domestic Support Obligations:
       12] NONE
      Debtor shall make any Domestic Support Obligation payments that are due after the filing of the case
      under a Domestic Support Order directly to the following payee:
                                                                     Payment
               Creditor                    Type of Claim
                                                                     Amount




      (b) Domestic Support Obligation Arrears:
       12] NONE
       The following arrearages on Domestic Support Obligations will be paid in the manner specified.
                                                                     Estimated
               Creditor                    Type of Claim                                  Treatment
                                                                      Arrears




    7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
       PRINCIPAL RESIDENCE:
       0 NONE
      As required by Local Rule B-3015-l(d), ifthere is a pre-petition arrearage claim on a mortgage
      secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-petition
      mortgage installments shall be made through the Trustee. Initial post-petition payment arrears shall be
      paid with secured creditors. lf there are no arrears, the Debtor may pay the secured creditor directly.
      Before confirmation, the payment to the mortgage lender shall be the regular monthly mortgage
      payment unless otherwise ordered by the Court or modified pursuant to an agreement with the
      mortgage lender. After confirmation, payment shall be as set forth below. Equal Monthly Amount and
      Estimated Arrears listed below shall be adjusted based on the filed claim and/or notice. Delinquent real
      estate taxes and homeowners' association or similar dues should be treated under this paragraph.
                                                                                   Equal
                                                                     Estimated                    Mortgage
               Creditor                 Residential Address                       Monthly
                                                                      Arrears                     Treatment
                                                                                  Amount
                                 9228 W. Co. Rd. 25 S., French                                @ Trustee pa)
       US Bank Trust. NA                                             $17,500.00   $1,096.28
                                 Lick, IN                                                     0   Direct pay
                                 9228 W. Co. Rd. 25 S., French                                @ Trustee p aJ
       Orange County Treasurer                                        $8,337.12
                                 Lick, IN                                                     0   Direct pay
                                 704 S. Co. Rd. 975 W., French                                @ Trustee pa)
       Orange County Treasurer                                        $2,966.20
                                 Lick, IN                                                     0   Direct pay

                                                                 3
r   Case 20-91209-AKM-13            Doc 2      Filed 11/10/20         EOD 11/10/20 15:26:12               Pg 4 of 7

      No late charges, fees or other monetary amounts shall bet assessed based on the
      timing of any payments made by the Trustee under the provisions of the Plan, unless
      allowed by Order of the Court.

    8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
       PARAGRAPH 7:
      (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:
      [Z] NONE
      Pursuant to Local Rule B-3015-1 (c), and unless otherwise ordered by the Court, prior to plan
      confirmation, as to secured claims not treated under paragraph 7 and as to which valuation under 11
      U.S.C. § 506 is not applicable, the Trustee shall pay monthly adequate protection payments equal to
      I% of a filed secured claim. The Trustee shall disburse such adequate protection payments to the
      secured creditor as soon as practicable after receiving plan payments from the Debtor, and the
      secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided
      in paragraph 15, the Trustee will pay to the holder of each allowed secured claim the filed claim
      amount with interest at the rate stated below.
                                                                              Estimated                Equal
                                                                  Purchase                 Interest
              Creditor                   Collateral                            Claims                 Monthly
                                                                    Date                    Rate
                                                                               Amount                 Amount




      (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:
      [Z] NONE
      Pursuant to Local Rule B-3015-l(c), and unless otherwise ordered by the Court, prior to plan
      confirmation as to secured claims not treated under paragraph 7 but as to which § 506 valuation is
      applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the value of
      the collateral stated below. The Trustee shall disburse such adequate protection payments to the
      secured creditor as soon as practicable after receiving plan payments from the Debtor, and the
      secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided
      in paragraph 15, the Trustee will pay to the holder of each allowed secured claim in the manner set
      forth below.
                                                                                                                    Equal
                                                                  Purchase     Scheduled                Interest
              Creditor                    Collateral                                          Value                Monthly
                                                                    Date         Debt                    Rate
                                                                                                                   Amount




      (c) Curing Defaults and/or Maintaining Payments:

      •   NONE
      Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition
      contract payments directly to the creditor:
                                                                  Estimated   Interest
              Creditor             Collateral/Type of Debt
                                                                   Arrears     Rate

      Robert Wolfington       2008 Toyota Sequoia

      French Lick Revolving   704 S. Co. Rd. 975 W., French
      Loan                    Lick, IN

      (d) Surrendered/Abandoned Collateral:
                                                              4
r   Case 20-91209-AKM-13            Doc 2        Filed 11/10/20           EOD 11/10/20 15:26:12                 Pg 5 of 7

      •   NONE
      The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13 estate
      abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is terminated as to, the
      listed collateral and the automatic stay pursuant to 11 U .S.C. § 1301 is terminated in all respects. Any
      allowed unsecured claim resulting from the disposition of the collateral will be treated in paragraph
      10.(b) below. Upon confirmation, the secured creditor is free to pursue its in rem rights.
                                                                                                 Scheduled
              Creditor                      Collateral             Surrendered/Abandoned
                                                                                                   Value
      French Lick Springs                                          0    Abandoned
                              Villa 100 A, Week 42                                                 $500 00
      Villas                                                       @ Surrendered
      French Lick Springs                                          0    Abandoned
                              Villa 100 A Week 41                                                  $500 00
      Villas                                                       @ Surrendered
                              lap top computer, printer/copier/    0 Abandoned
      Mariner Finance                                                                               $0 00
                              scanner, 24" television              @ Surrendered

    9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
      •   NONE
      All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest
      thereon (whether or not an interest factor is expressly offered by plan terms). All allowed priority
      claims shall be paid in full by the Trustee, exclusive of interest, unless the creditor agrees otherwise.
                                      Type of Priority or          Scheduled
              Creditor                                                                       Treatment
                                       Secured Claim                 Debt
                                                                                   pay secured claim through
      Indiana Dept. of Revenue income tax                              $526.95
                                                                                   plan as filed
                                                                                   pay priority claim through
      Indiana Dept. of Revenue income tax                              $1,61460
                                                                                   plan as filed

    10. NON-PRIORITY UNSECURED CLAIMS:

      (a) Separately Classified or Long-term Debts:
      [Z] NONE

              Creditor              Basis for Classification                     Treatment             Amount    Interest




      (b) General Unsecured Claims:
      @   Pro rata distribution from any remaining funds; or
      0   Other:

    11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
      All executory contracts and unexpired leases are REJECTED, except the following, which are
      assumed. Clickhereto list assumed leases.

    12. AVOIDANCE OF LIENS:

      [Z] NONE




                                                               5
II"

      Case 20-91209-AKM-13             Doc 2      Filed 11/10/20         EOD 11/10/20 15:26:12      Pg 6 of 7

         Debtor will file a separate motion or adversary proceeding to avoid the f~llowing non-purchase
         money security interests, judicial liens, wholly unsecured mortgages or other liens that impair
         exemptions:
                                                                    Amount to
                Creditor          Collateral/Property Description
                                                                    be Avoided



      13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
          the holder of such claim shall retain its lien securing such claim until the earlier of a) the
          payment of the underlying debt determined under non-bankruptcy law or b) entry of a
          discharge order under 11 U.S. C. § 13 2 8.
      14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
          expressly retained by the plan or confirmation order, the property of the estate shall rev est in
          the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
          to assert claim to any additional property of the estate acquired by the Debtor post-petition
          pursuant to operation of 11 U.S.C. §1306.

      15. NONSTANDARD PROVISIONS:
          •   NONE
          Under FRBP 30l5(c), nonstandard provisions are required to be set forth below. Any nonstandard
          provision placed elsewhere in the plan is void. These plan provisions will be effective only if the
          included box in Paragraph 1.3 of this plan is checked.
          Debtor may incur post-petition debt in accordance with Local Rule B-4001-3.

          US Bank Trust, NA - 9228 W. Co. Rd. 25 S., French Lick, IN - arrearage includes the December 2020
          and January 2021 post-petition payments - payments to creditor shall commence with the February
          2021 payment

          Orange County Treasurer - property taxes - pay property tax claims plus 10% interest

          Indiana Dept. of Revenue - pay secured claim plus 4% interest

          Official Form 410S2 Notice of Post Petition Mortgage Fees, Expenses and Charges - any claims filed for
          standard post petition fees shall be paid through the plan as filed




      Date: 11/10/2020                                   /s/ DeeAnn Crowder
                                                         Signature of Debtor
                                                         DeeAnn Crowder
                                                         Printed Name of Debtor
                                                         Isl
                                                         Signature of Joint Debtor


                                                         Printed Name of Joint Debtor
                                                               6
     Case 20-91209-AKM-13            Doc 2     Filed 11/10/20            EOD 11/10/20 15:26:12           Pg 7 of 7
                                                Isl Gary Allen
                                                Signature of Attorney for Debtor(s)

                                                Address:                  115 E. Spring St., Suite 325




                                                City, State, ZIP code:    New Albany, IN 47150

                                                Area code and phone:      (812) 945-5606

                                                Area code and fax:

                                                E-mail address:           garyallenlaw@sbcglobal.net

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in the form plan adopted by this Court, other than any nonstandard provisions included
in paragraph 15 .




                                                     7
